DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee (US 2020/0176745 A1, U.S. equivalent of KR 2019/0054709 A cited on IDS of 22 January 2021).
Regarding claim 1, Lee teaches a battery module 10 for a vehicle (“Battery Module”, Title; “The battery module 10 according to the present disclosure may be applied to vehicles”, [0101]), comprising:
a pair of end plates 500 (“The pair of side plates 500”, [0061], which are attached to side ends of the module as shown in fig. 1 and thus may be considered side end plates, or end plates),
and a pair of sensing blocks 600 (“the battery module 10 according to the present disclosure may further include a sensing assembly 600 disposed to at least one of a front surface and a rear surface of the cell assembly 100”, [0074]; figs. 1-3 show a pair of block-shaped sensing assemblies 600, one on each end of the module 10);
and a coupling mechanism configured to connect the pair of end plates to the pair of sensing blocks so as to form one module, wherein the one module formed with the connected pair of end plates and sensing blocks is coupled to and surrounds peripheries of battery cells which are stacked on one another (“As shown in FIG. 6, the sensing housing 620 may be fit into one end 540 of the pair of side plates 500, respectively, and be supported by the pair of side plates 500 to be spaced apart from the plurality of pouch-type battery cells 110 by a predetermined distance”, [0080]; figs. 1-3 show that the end plates 500 are connecting to sensing block assemblies 600 to form one module couple to and surrounding the peripheries of stacked cells 110; the connecting mechanism may be considered to comprise the portions of sensing blocks 600 and of end plates 500 which are connected at the four corners of the module, including end portions 540 of end plates 500 shown in fig. 6 and end surfaces of blocks 600 shown in fig. 7). 
Regarding claim 2, Lee teaches the battery module of claim 1, wherein the pair of end plates 500 and the pair of sensing blocks 600 are connected to each other in a rectangular shape by connecting corners of the pair of end plates 500 and corners of the pair of sensing blocks 600 with the coupling mechanism in a state in which the pair of end plates 500 are disposed to face to each other and the pair of sensing blocks 600 are disposed to face to each other (Figs. 1-3 show that pair of end plates 500 and the pair of sensing blocks 600 are connected by the coupling mechanism at their corners to form a rectangular shape around the stack of cells 100; figs. 1-3 also show that the pair of end plates 500 face each other and the pair of sensing assembly blocks 600 face each other). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0176745 A1) as applied to claim 1 above, and further in view of Jin et al. (US 2021/0066698 A1).
Regarding claim 13, Lee teaches the battery module of claim 1. Lee does not teach that the coupling mechanism comprises: hinge brackets fixedly coupled to opposite ends of each end plate of the pair of end plates; first coupling pins fixedly coupled to the hinge brackets, respectively; second coupling pins fixedly coupled to opposite ends of each sensing block of the pair of sensing blocks; and link brackets configured to connect the first coupling pins and the second coupling pins, respectively. 
Jin teaches a battery module and a coupling mechanism used to connect two elements of the module (“Battery Module”, Title; “the ICB frame is configured to be connected to another ICB frame with a hinge structure”, Abstract, wherein the hinge structure is a coupling mechanism; figs. 7-12 show the coupling mechanism, and paragraphs [0077]-[0078] describe the couple mechanism). Specifically, Jin teaches that the coupling mechanism comprises:
a hinge bracket fixedly coupled to the end of a plate (the end portion of plate 201 which contains the rod portion 212, shown in fig. 7); 
first coupling pin 212 fixedly coupled to the hinge bracket (rod 212 contained within the end hinge bracket portion of plate 201, fig. 7); 
second coupling pin 212 fixedly coupled to the end of a plate (rod 212 fixed to the end of an adjacent plate 201, shown in fig. 10);  
and link bracket 215 configured to connect the first coupling pin 212 and the second coupling pin 212 (links 215 connecting pins 212 of adjacent plates, figs. 10-12).  
The connections at each corner of the module of Lee may be replaced by the hinge structure of Jin, such that modified Lee will have hinge brackets at opposite ends of the end plates, first coupling pins coupled to the hinge brackets, second coupling pins at opposite ends of the sensing block, and link brackets configured to join each pair of first and second coupling pins.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the coupling mechanism of Lee by replacing the connections at each corner of the module with the hinge structure of Jin, since the hinge structure of Jin provides a rotatable connection (“It is desirable to connect two ICB frames 310 with a hinge structure so that the ICB frames 310 pivot around the joint element 315”, [0123], Jin; “The two ICB frames 210 may pivot around the joint element 215”, [0078], Jin; “The arranged ICB frames 210 may be folded with respect to the hinge”, [0082], Jin).
Regarding claim 4, Lee as modified by Jin teaches the battery module of claim 3, wherein each of the first coupling pins and each of the second coupling pins comprises: 
a rod part fixed to a hinge bracket among the hinge brackets or a sensing block among the pair of sensing blocks (fig. 7 of Jin shows that the rod 212 is fixed to the hinge bracket, i.e. the end portion of the plate 210 where the rod is located; Lee as modified by Jin has hinge brackets on the end plates to hold the pins, and the rod parts of pins attached to the sensing blocks); 
and a head part having a cross-sectional diameter that is larger than a cross-sectional diameter of the rod part (the square-shaped base portions at either end of the rod part of pins 212 may be considered the head from which the rods protrude, see figs. 11-12 of Jin), 
and wherein the link brackets 215 are coupled to the first coupling pins 212 and the second coupling pins 212 while the rod parts pass through the link brackets (figs. 7-8 of Jin show the link brackets 215 coupling pins 212 of adjacent plates; the rod parts of pins 212 pass through the link brackets, as illustrated by the cutaway view in fig. 10 of Jin).  

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0176745 A1) and Jin et al. (US 2021/0066698 A1) as applied to claim 4 above, and further in view of Kim et al. (KR 10-1842515 B1) and Kump et al. (US 2001/0053478 A1).
Regarding claim 5, Lee as modified to have the coupling mechanism of Jin teaches the battery module of claim 4. 
	Jin teaches that the rod part is configured to pass through a coupling hole formed in the link bracket (fig. 10 shows a cross section where the rod part of pins 212 pass through coupling grooves, or holes in the ends of the link brackets 215).
Jin does not teach that the coupling hole is formed in each of the link brackets to extend along a lengthwise direction of the link bracket, and the head part is inserted into an assembly hole formed at one end of the coupling hole.  
	Kim teaches a coupling mechanism for a battery module (“Battery module”, Title; “ends facing the sidewall door are provided on the first floor in a state of being hinged with the first floor”, [0012]). The coupling mechanism of Kim includes a rod 521 configured to pass through a coupling hole 511 formed in a link bracket 510 to extend along a lengthwise direction of the link bracket 510 (“The side wall opening and closing member 500 includes a guide frame 510 and a rotating frame 520”, [0032]; “The rotating frame 520 is formed in an arc shape, and the other end is provided with a guide protrusion 521 inserted into the guide groove 511”, [0037]; fig. 3a shows pin-shaped protrusion 521 inserted into coupling hole 511, which extends along the length of link bracket 510). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to replace the end grooves of the link brackets as taught by Jin with the lengthwise coupling hole of Kim. The coupling hole of Kim allows the rod part to be guided along the link bracket 510 so as to rotate the side wall open, resulting in easier assembly for the module (“a guide protrusion 521 inserted into the guide groove 511 to guide movement… It is coupled with the guide frame 510 so as to gradually move to the other end along the guide groove 511… the guide groove 511 is formed to correspond to the trajectory of the guide protrusion 521 when the side wall door 300 is rotated to a predetermined angle in an upright state in an arc”, [0037] - [0039]; “According to the present invention, as the battery cells are stored side by side with the upper part and one side wall of the body open, the assembly process of the battery module is easy and convenient”, [0016], Kim). Lee as modified with the coupling mechanism of Jin and further modified with the lengthwise coupling hole of Kim will have the rod part configured to pass through the coupling hole.
Neither Lee, Jin nor Kim teaches that the head part is inserted into an assembly hole formed at one end of the coupling hole. 
Kump teaches a coupling mechanism for the handle of a battery (“Detachable Rope Handle Assembly for a Battery”, Title; fig. 3 shows the coupling mechanism between grip 34 and rope 32; [0030]). Kump teaches a lengthwise coupling hole 56 which receives a rod-like rope handle 32 (“the distal end portion 42 of the rope 32 is removably coupled to an end 46 of the grip 34 by means of a particularized retaining recess 56 proximal to the end 46 of the grip 34 which cradles a complementary Structure at the distal end 42 of the rope 32”, [0031]; fig. 3). The coupling hole 56 has an assembly hole 66 at one end, into which the head part 74 of rope 32 is inserted (“the distal end portion 42 of the rope 32 comprises an enlarged, preferably molded, plug portion 74”, [0032], i.e. plug 74 is a head; “The keyhole opening 58 extends through the grip 34 and includes a circular bore 66 opening into the slot 68 projecting radially from the counterbore 60. During assembly, the user passes the plug portion 74 upward through the bore 66 to position the rope 32 to be advanced through the slot 68”, [0033], Kump). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the coupling hole of modified Lee by adding the assembly hole of Kump, since the assembly hole offers an easy mechanism for attaching and detaching the rod portions from the link portions (“It is a primary object of the invention to provide a rope handle that may be reliably and easily assembled onto a battery container and which remains securely coupled to the battery until purposely removed by the user”, [0011], i.e. the mechanism allows for simple and detachable coupling). 
Regarding claim 6, modified Lee teaches the battery module of claim 5, 
wherein the rod parts of the first coupling pins are located at ends of the coupling holes after the head parts of the first coupling pins pass through the assembly holes of the link brackets (modified Lee has an assembly hole at the end of the coupling hole, with the head part configured to be inserted through the assembly hole; once the head part is inserted through the assembly hole, the rod part will be in the assembly hole, which is at the end of the coupling hole), 
wherein the connected pair of end plates and sensing blocks is configured to form the one module by passing the head parts of the second coupling pins through the assembly holes of the link brackets and connecting the pair of end plates and the pair of sensing blocks through the link brackets (the end plates and sensing blocks of modified Lee are configured to form the one module by being connected with the coupling mechanism; the coupling mechanism involves passing the head parts of both pins through the assembly hole into the coupling hole of the link bracket), 
and wherein the stacked battery cells and the one module are coupled to each other by moving the pair of sensing blocks such that the rod parts of the second coupling pins are located in the coupling holes after the stacked battery cells are located in the one module (the coupling mechanism has first and second coupling pins located in the coupling hole to couple the end plates and the sensing blocks; the module containing the stacked battery cells post-assembly still has the coupling pins located in the coupling hole to couple the end plates and sensing blocks).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ooyama (US 2010/0062324 A1) teaches hinge structure for a battery case with a lengthwise hole and a coupling pin, such that the coupling pin is able to slide along the hole for good operability (Abstract, figs. 1-3, [0015]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728